Title: To George Washington from Robert Howe, 1 July 1783
From: Howe, Robert
To: Washington, George


                        
                            Sir
                            Prince Town 1st of July 1783
                        
                        I arrived yesterday with the Troops within some Miles of this Place where They will halt until Twelve to
                            Night.
                        The President of Congress having informed me that He has given your Excellency a particular Account of The
                            Operations of the Mutineers & The Proceedings of the Executive of Pennsylvania Thereupon as well as the Steps
                            Taken by Congress in Consequence Thereof, I shall not Trouble you Sir with repeating the Details.
                        A Commission has been appointed by Congress with which I have had two Conferences, & as far as I can
                            gather from them the Intention of Congress Appears to be a Determination to search This Matter To The Bottom—& to
                            punish if possible both in civil & military Line the Persons principally concerned in The Mutiny—in which they
                            conceive their own Dignity & that of Government to be deeply wounded.
                        The ultimate Views of Congress I expect to know This Eveg & shall instantly
                            convey to your Excellency—I shall move with the Troops for Trenton at Twelve to-night—where about half of them will be
                            left for The present, at least that Number being in a Situation hardly fit to proceed—Our March was
                            attended with every Difficulty which could result from excessive Heat, Want of Provision & of
                                Shoes—Many of the Men have been taken ill & more I expect will be—Only
                                one surgeon is with us, & he is without Medicines—should it be thought by Congress
                            necessary for us to remain any Time here it would I believe be requisite to order up
                            one of the Gentleman of The Hospital & all the regimental Surgeons—the latter indeed have been
                            ordered already.
                        I hope to be enabled to write more explicitly to your Excellency even
                            by this Opportunity—tho’ fearing it might gobefore I was further inform’d I thought it my Duty
                            to write thus much.
                        I have been inform’d that the President of Jackson’s Regt were not to march & I am
                                very glad it has happened—but lest that should not be true, I have obtain’d Permission &
                            shall remand them myself—which I hope will meet your Excellency’s Approbation. I have the Honor to be with the greatest
                            Respect Sir your Excellency’s most obedient Servant
                        
                            Robt Howe
                        
                    